     Case: 1:20-cv-04693 Document #: 36 Filed: 04/01/21 Page 1 of 1 PageID #:195

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Benjamin Garner, et al.
                                      Plaintiff,
v.                                                        Case No.: 1:20−cv−04693
                                                          Honorable John Z. Lee
Allstate Insurance Company
                                      Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 1, 2021:


        MINUTE entry before the Honorable John Z. Lee: In light of the Supreme Court's
decision in Facebook, Inc. v. Duguid, −−− S. Ct. −−−−, No. 19−511, 2021 WL 1215717
(U.S. Apr. 1, 2021), the Court directs the parties to file supplemental briefs on the issue of
how the Supreme Court's decision affects Defendant's pending motion to dismiss [17].
Each party's supplemental brief shall be limited to 8 pages. Defendant's supplemental brief
is due by 4/16/21, and Plaintiffs' responsive supplemental brief is due by 4/30/21.
Furthermore, the Court denies as moot Defendant's alternative motion to stay. Mailed
notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
